Citation Nr: 1019835	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner







INTRODUCTION

The Veteran served on active military duty from August 1966 
to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This appeal is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

VA will grant a total disability rating based upon individual 
unemployability (TDIU) when the evidence shows that a veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

In the present case, service connection has been granted for 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; lower left extremity peripheral neuropathy, 
evaluated as 10 percent disabling; lower right extremity 
peripheral neuropathy, evaluated as 10 percent disabling; 
left inguinal herniorrhaphy, evaluated as noncompensably 
disabling; and erectile dysfunction evaluated as 
noncompensably disabling.  He has a combined 
service-connected disability evaluation of 70 percent.  In 
addition, he has been granted special monthly compensation 
due to the loss of use of a creative organ.  

The Veteran meets the schedular requirement for a TDIU under 
§ 4.16(a) because one of his service-connected disabilities 
is rated at 40 percent disabling or more, and there are 
sufficient additional disabilities so that his combined 
rating is 70 percent or more.  The salient issue is, 
therefore, whether the evidence shows that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

The Veteran submitted a claim of entitlement to a TDIU in 
August 2006.  In February 2007, he underwent a VA general 
medical examination.  At the time of the examination, service 
connection had been granted for PTSD; diabetes mellitus, type 
II; bilateral lower extremity peripheral neuropathy; and left 
inguinal herniorrhaphy, at the above listed percentages.  The 
Veteran reported that he then worked 3 hours per day, 5 days 
per week as a bus driver.  At the conclusion of this 
examination, the examiner opined that the Veteran did not 
"appear" unemployable for "all types of employments [sic]" 
without further elaboration.

The Veteran then submitted a letter from his treating doctor, 
dated in October 2007, wherein the doctor opined that the 
Veteran was not able to drive a bus.

The RO scheduled the Veteran to undergo another VA 
examination in February 2008 to ascertain whether his 
service-connected disabilities rendered him unable to secure 
or follow a substantially gainful occupation.  Documents 
associated with the Veteran's claims file demonstrated that 
he did not report for the scheduled examination.

Based on a longitudinal review of the Veteran's claims file, 
the Board finds that the evidence of record does not include 
a competent opinion that adequately addresses the salient 
issue in this appeal.  The February 2007 examiner found that 
the Veteran did not "appear" to be unemployable for all 
types of employment, but failed to specifically address 
whether the Veteran was able to obtain and retain 
substantially gainful employment given his service-connected 
disabilities.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  As such, the Board finds 
that the February 2007 examination is not adequate for 
purposes of evaluating the Veteran's entitlement to a TDIU.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.)

The October 2007 opinion rendered by the Veteran's treating 
doctor did not provide a rationale for the stated conclusion, 
did not relate the Veteran's inability to drive a bus solely 
to his service-connected disabilities, and did not address 
the Veteran's ability to obtain or retain professional 
positions other than a bus driver.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").  

The remaining evidence of record does not include a competent 
opinion as to the Veteran's employability.  Moreover, during 
the pendency of the appeal, service connection was granted 
for erectile dysfunction and a noncompensable evaluation was 
assigned thereto.  Consequently, the Board determines that a 
contemporaneous and complete medical opinion is necessary to 
adjudicate this claim and is required by VA's duty to assist 
the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information for evaluation purposes); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).  In reaching this conclusion, the Board 
agrees with the Veteran's representative's May 2010 request 
for a new VA examination to address these matters.  

Accordingly, the case is remanded for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the impact of his service-connected 
disabilities on his unemployability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  

The VA examiner must offer an opinion as 
to whether the Veteran's service-connected 
disabilities alone render him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for all 
opinions expressed must be provided.  

2.  Notify the Veteran that it is his 
responsibility to report for the scheduled 
examination and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address and that 
indicates whether any notice that was sent 
was returned as undeliverable.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, readjudicate the issue 
of entitlement to a TDIU.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


